Atkinson, J.
1. Grounds of a motion for new trial complaining of the admission of evidence, which do not state specific objections as having been urged before the judge to the admissibility of the evidence at the time it was offered, do not present any question for consideration here.
2. In a suit by a judgment creditor to cancel a deed made by the debtor to his wife, on the ground that it was executed without consideration and for the purpose of hindering and delaying creditors, where the defendant, the wife, denied all fraud, and alleged that she paid full value for the property, and where there was evidence tending to support the theory of each party to the case, a concrete instruction: “Now you will understand that Mrs. Jones [the defendant] denies that this deed in question has for its consideration merely love and affection; she denies that it is a voluntai’y deed. She insists that the consideration for this deed was for a valuable consideration; that she gave eighteen hundred dollars for it. That presents the issue for you to determine. If it was for a valuable consideration, then it would not be void,” was erroneous as excluding from consideration of the jury the question of whether the deed was made for the purpose of defrauding creditors.
(a.) It can not be held that the error was harmless because, in a previous part of the charge, the judge properly instructed the jury upon the general principle that a deed betwen husband and wife, made for the purpose of hindering and delaying creditors, would be void as against creditors.
3. None of the other assignments of error show cause for reversal of the judgment denying the motion for new trial.

Judgment reversed.


All the Justices concur, except Gilbert, J., disqualified.

Equitable petition. Before Judge Munro. Muscogee superior court. December 28, 1916.
J. D. Farish and McQutchen & Bowden, for plaint iff.
Fd. Wohlwender and Hatcher & Hatcher, for defendants.